Title: To James Madison from Francis Corbin, 13 September 1812
From: Corbin, Francis
To: Madison, James


Dear Sir
The Reeds. Sepr. 13th. 1812 near Wh: Ch: Po: Off Caroline County
I did myself the Honor to write to you some time ago, and inclosed my letter to Mr. Monroe, for reasons, which, at that conjuncture, will be obvious to you. As I have never been favored with any Answer, I am inclined to suppose, either that the letter was never received, or, if received, that the weight of business then upon your Shoulders prevented you from replying to it. I embrace this latter Supposition, as the most respectful to Mr. Monroe, and the most grateful to my own feelings.
The Policy of the Fedl. Govt. having been different from what I then imagined it would be, I avail myself of an opportunity by a private hand (Mr. Thos. Grymes of your County) to state to you the particular reason that induced me to write that letter to you. My anxiety to preserve, with all Nations, the peace of our Infant Country, in whose welfare I am more deeply interested than most people, by a numerous offspring, my sincere personal Esteem for yourself, and my wish to see your administration popular and Successful, were my general Reasons. But my Particular Reason was this. I had just then received a Confidential letter from an old English Friend, of no small Consideration in the Politics of that Country, in which, amongst other things, he said—“I think if you would send a Minister here, and be as Studious, in your choice of one, to please the Prince Regent, as you have been in the choice of Mr. Barlow to please Buonoparte, your mission would be successful.” Upon this Hint, without waiting to weigh, by grains, the propriety or impropriety of addressing you, I wrote instanter. I wrote then, as I do now, in a profound personal and private Confidence. Both these letters, however, you will be pleased, under existing circumstances, to consider as never having been written, except so far as they go to assure you of my Prayers for a Success and popularity in your Administration equal to my firm conviction of the purity of your Patriotism and motives, and to the Regard with which I am very Sincerely Dear Sir, Your mo: Obt. St.
Francis Corbin
